DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 4, 9, and 14 are objected to because of the following informalities:  In each claim, “a value associated with first asset opportunity” should be replaced with “a value associated with the first asset opportunity”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 1, the claim does not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites a system comprising an asset load manager (ALM) and an asset opportunity information system (AOIS).  A review of the specification finds that the claimed ALM and AOIS may be implemented as software (par. 12 and 25). The claim does not positively recite any hardware structure and only recites functions of the software. Since the claimed system is embodied completely as software, the claim is interpreted as software per se which is non-statutory subject matter.
Regarding claims 2-5, claims 2-5 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons addressed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler et al. (US 2015/0120459 A1) in view of Zschocke et al. (US 2010/0138290 A1) and further in view of Canney et al. (US 2014/0310756 A1).
Regarding claims 1, 6, and 11, Zeigler teaches: A system, method, and non-transitory computer readable medium operable to distribute asset opportunities across a plurality of content on demand (COD) providers [abstract and Fig. 2], the system comprising: 
an asset load manager (ALM) operable to interface with the COD providers, to receive information from the COD providers about asset opportunities for COD content of the COD providers [At block 402, information of one or more ad avails may be received.  The ad avail information may be received by the ad broker interconnect system 210 and the processors 300 thereon via one or more networks from the content providers 124, 230, 232.  The ad avails may be slots for video-on-demand (VOD) content (par. 49, Fig. 2-4, see also par. 44-45)], 
[identify one or more unsold ad avails and/or ad avails that have not been consumed in creating an ad demographic bin that is offered for sale by the processors 300 and the ad broker interconnect system 210 (par. 44, Fig. 3, see also par. 26 and 77)]
the first asset opportunity comprises demographic information intended for the COD content [demographic and/or geographic parameters of the remnant ad avail (par. 44-45, see also par. 68)]
the ALM is further operable to receive, from the trading platform, sale information of the first asset opportunity and information of an asset used to fill the first asset opportunity [an indication of sale of the offered remnant bin may be received (par. 70, Fig. 7, see also par. 46 and Fig. 3).  the processors 300 may identify an appropriate ad asset at that time to allocate to the ad buyer 120 (par. 42, see also par. 63)]
Zeigler does not explicitly disclose: the first asset opportunity is offered to the remaining COD providers; the sale information is to a second of the COD providers; an asset opportunity information system (AOIS) operable to interface with an asset decision system (ADS), to direct the ADS to configure asset rankings and removals according to rules of the second COD provider, wherein the ADS directs an asset insertion into the COD content of the first COD provider based on the asset ranking.
Zschocke teaches: the first asset opportunity is offered to the remaining COD providers and the sale information is to a second of the COD providers [An auctioning platform that allows asset providers to bid on asset delivery spots and determines a winning bidder and amount to pay (par. 155-156, Fig. 16).  Asset providers may be the same as the programming providers (par. 55, see also par. 4). On demand content such as VOD (par. 51 and 58)]
It would have been obvious to one of ordinary skill in the art, having the teachings of Zeigler and Zschocke before the effective filing date of the claimed invention to incorporate Zschocke’s offering of asset opportunities to content providers via an auction platform and collecting information about sales to the content providers into the ad broker interconnect system 210 of Ziegler.  The motivation for doing so would have been to allow a programming provider to convey information (e.g., advertisements) regarding their services and/or products to users of the broadcast network (Zschocke - par. 3).  Therefore, it would have been obvious to combine the teachings of Zeigler and Zschocke in obtaining the invention as specified in the instant claim.
Zschocke does not explicitly disclose: an asset opportunity information system (AOIS) operable to interface with an asset decision system (ADS), to direct the ADS to configure asset rankings and removals according to rules of the second COD provider, wherein the ADS directs an asset insertion into the COD content of the first COD provider based on the asset ranking.
Canney teaches: an asset opportunity information system (AOIS) operable to interface with an asset decision system (ADS), to direct the ADS to configure asset rankings and removals according to rules of the second COD provider [The campaign manager 121 conveys campaign information to the COD asset insertion decision system 101 such that the COD asset insertion decision system 101 can identify assets of the campaigns, select certain assets, and rank those assets on a COD content selection (par. 30, Fig. 1).  The COD asset insertion decision system 101 qualifies, removes conflicts, and ranks the assets of the asset campaigns 131 (par. 51).  A campaign indicates how and when advertisements are to be placed in the COD content (par. 9)]
[The COD asset insertion decision system 101 directs the COD 103 to insert the assets according to a particular ranking that provides value for the content provider (par. 45, Fig. 1)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Zeigler, Zschocke, and Canney before the effective filing date of the claimed invention to modify the system of Zeigler and Zschocke by incorporating directing campaign information to an asset decision system to configure rankings and removals and inserting assets based on the ranking as disclosed by Canney.  The motivation for doing so would have been to insert the assets according to a particular ranking that provides value for the content provider (e.g., monetary value, enhanced relationships with asset providers) (Canney - par. 45, see also par. 33).  Therefore, it would have been obvious to combine the teachings of Zeigler and Zschocke with Canney to obtain the invention as specified in the instant claim.
Regarding claims 2, 7, and 12, Zeigler, Zschocke, and Canney teach the system of claim 1; Canney further teaches: the ADS is operable with the first COD provider [COD asset insertion decision system 101 operable with a COD system 103 (par. 43, Fig. 3)]
the AOIS is further operable to interface with an ADS of the second COD provider [the COD asset insertion decision system 101 may be operable to make asset insertion decisions for a plurality of headends 102 with each headend 102 operable to provide COD content (par. 48).  Therefore, the ADS may be operable with the first and second COD providers].
Regarding claims 3, 8, and 13, Zeigler, Zschocke, and Canney teach the system of claim 1; Zeigler further teaches: the ALM is further operable to determine a number of impressions for the first asset opportunity, and to present the number of impressions with the first asset [The demographic bin 260, 262 may identify a particular number of ad impressions and/or predicted ad views.  For example, a particular ad buyer 120 purchases a demographic bin that includes 10 million views by men between the ages of 17 and 39 (par. 25-27, see also par. 77)].
Regarding claims 4, 9, and 14, Zeigler, Zschocke, and Canney teach the system of claim 1; Zeigler further teaches: the ALM is further operable to process sale price information of the first asset opportunity [the ad broker interconnect system 210 may collect payment for the demographic bin 260, 262 sold to the ad buyer 120 (par. 27 and 70)]
Canney further teaches: the AOIS is further operable to direct the first COD provider to update a value associated with first asset opportunity based on the sale price information [The ARM 152 receives information regarding the campaign assets and calculates a value score based on the currency value that is assigned for the campaign item (par. 129 and 131)].
Regarding claims 5, 10, and 15, Zeigler, Zschocke, and Canney teach the system of claim 1; Canney further teaches: the information of the asset used to fill the first asset opportunity includes a genre of the COD content, an intended demographic for the COD content, and a date and time when the asset was used to fill the first asset opportunity [The COD asset insertion decision system 101 collects and records information about the assets that have been inserted into COD content (par. 40).  Genres of the COD content selections and the times in which the COD contents were selected (par. 36).  Time and date.  Television show 30 Rock has a mature theme and since the Nickelodeon campaign is directed towards a younger audience (par. 85)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.